Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 11/09/2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-12 are pending.  Claims 1-6 are presented for this examination.  Claims 7-12 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/08/2019 and 07/092019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "fine niobium carbide and fine titanium nitride" in claim 1 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.    Applicant is required to incorporate grain size of the NbC to claim 1 to overcome the rejection.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (NPL document “Development of Austenitic Stainless Steels with Uniform Dispersion of nano-size carbides” from IDS) in view of Kim (NPL document “Development and radiation characteristic evaluation of Advanced Radiation Resistant austenitic alloys (AR2A2) for reactor internals” from IDS)
As for claim 1, Shin discloses an austenitic stainless steel containing Nb (Page 9 Chemical compositon).   Inventive Example AR2A2#1 has compositions as illustrated in Table 1 below.
Hence, instant claim 1 required wherein the austenitic stainless steel containing Nb has an austenitic matrix structure is expected.
The fact Shin’s NPL title is for uniform dispersion of nano-size carbides and Summary page Control the chemical compositions to form the nano size precipitates TiN and NbC suggests instant claim 1 required wherein clause.
Table 1
Element
Applicant
(weight %)
Shin et al.
(weight %)
AR2A2#1
Overlap
(weight %)
Cr
16-26
18.26
18.26
Ni
8-22
13.9
13.9
C
0.02-0.1
0.031
0.031
Nb
0.2-1
0.31
0.31
                  Ti
0.015-0.025
0.87

N
0.004-0.01
0.06

                  Mn
0.5-2
1.96
1.96
Ti (Claim 3)
0.018-0.022
0.87

N (Claim 3)
0.005-0.008
0.06

Si (Claim 6)
<=0.5
0.83

P (Claim 6)
<=0.02
0.044

S (Claim 6)
<=0.01
0.032



Shin differs from instant claim 1 such that it does not expressly disclose instant claim 1 required Ti and N amount.
Kim discloses an advanced radiation resistant austenitic alloys (AR2A2) which ratio of Ti/N should be controlled for fine and highly dense precipitation of TiN. (Page 1)  Table 1 three AR2A2 samples have Ti 0.015-0.023 and N 0.008-0.012. 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to vary Ti and N within claimed ranges as disclosed by Kim, in the austenitic stainless steel of Shin for fine and highly dense precipitation of TiN.
As for claim 2, Shin’s Page 15 (Microstructure analysis) Table shows NbC mean size is 2.5-12.8 nm. Shin’s Page 17 Sink strength Section illustrates mean size NbC of AR2A2#6-2  is 4.7 nm.
As for claim 3, Kim’s three AR2A2 samples have Ti 0.015-0.023 and N 0.008-0.012.
As for claim 4, Shin’s page 15 Table shows total number density of NbC is 60-197/µm2
which is equivalent to ( 0.6-1.97)x1014/µm2 . Shin’s Page 17 Sink strength Section illustrates number density of NbC of Inventive Example AR2A2#6-2  is 5.12 x1014/µm2
	As for claim 5, Shin’s Page 17 Sink strength Section illustrates Density of AR2A2#6-2  is 1.13x1022#/m3

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shin in view of Kim as applied to above, and further in view of KR’894 (KR 100570894B1)
As for claim 6, Shin discloses in Page 8 that decreasing Si wt% is desirable and impurities such as P, S are to be minimum but does not expressly discloses instant claimed Si, P and S range.
KR’894 discloses broad ranges of Si 1.0% or less, S 0.03% or less and P 0.045% or less (Abstract line 3-4).  Page 3 last three lines further discloses an Inventive Example having Si=0.57, P=0.024 and S=0.002 which are also close to instant claimed Si, P and S range. 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to reduce Si, P and S to claimed range as suggested by KR’894, in the Nb-containing austenitic stainless steel of Shin in view of Kim with expected success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733